IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-IA-01409-SCT

CITY OF TUPELO, MISSISSIPPI

v.

JOHN PATTERSON (PAT) O’CALLAGHAN AND
PATSY K. O’CALLAGHAN


DATE OF JUDGMENT:                         08/28/2015
TRIAL JUDGE:                              HON. CHARLES R. BRETT
COURT FROM WHICH APPEALED:                LEE COUNTY COUNTY COURT
ATTORNEYS FOR APPELLANT:                  MARTHA BOST STEGALL
                                          JOHN S. HILL
ATTORNEY FOR APPELLEES:                   GREGORY W. HARBISON
NATURE OF THE CASE:                       CIVIL - OTHER
DISPOSITION:                              REVERSED AND RENDERED - 01/19/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE DICKINSON, P.J., COLEMAN AND BEAM, JJ.

       BEAM, JUSTICE, FOR THE COURT:

¶1.    After a nearby ditch began to erode causing significant property damage and mold-

related health issues, Plaintiffs John and Patsy O’Callaghan filed an inverse condemnation

action under the Takings Clause of the Mississippi Constitution, requesting that the City of

Tupelo compensate the couple for both personal injuries and significant property loss. The

City of Tupelo presents this interlocutory appeal challenging the Lee County Court’s order

denying its motion for summary judgment on the matter. The City of Tupelo presents four

issues, all of which were promulgated by the Lee County Court in its order on summary

judgment. Finding that personal injuries are not recoverable in a claim under the Takings
Clause and that the three-year limitations period under Mississippi Code Section 15-1-49 is

applicable to takings claims, we reverse the lower court’s ruling, rendering a decision for the

defendants.

                                           FACTS

¶2.    In the late 1960s, John “Pat” O’Callaghan purchased the home at 2306 Rasberry Street

in Tupelo, Mississippi, where he and his first wife resided for nearly fifteen years. Built in

1961,1 the property originally included a one story, single-family home, with an attached,

open-wall carport. To accommodate storm water drainage, the developer installed a six-inch

pipe, running adjacent to the home and under Rasberry Street, diverting rain water flowing

from the land into a ditch across the road. When O’Callaghan purchased the property, this

drainage pipe provided an adequate solution to water runoff flowing from his yard during

moderate to heavy rainstorms.

¶3.    Between 1981 and 1982, O’Callaghan and his first wife filed for divorce. He then

moved out of the Rasberry Street residence, while his wife continued to dwell in the home.

As part of their marital settlement agreement, both O’Callaghan and his first wife remained

as co-owners on the property’s title. In 1993, O’Callaghan purchased his first wife’s interest

in the property. O’Callaghan and his second wife moved into the home shortly thereafter and

have remained there since.

¶4.    In 1992, just prior to O’Callaghan’s return to Rasberry Street, the City of Tupelo

(Tupelo) replaced the six-inch drainage pipe with a thirty-six to forty-two-inch pipe, attached

       1
         Data referenced from tax records maintained by Tri-State Consulting Services, Inc.
http://dl.agd.cc/prc/ms/lee/077P-35-201-00.pdf (last visited January 17, 2017).

                                              2
to an open ditch along the west side of the property.2 The ditch originally spanned roughly

four feet wide by four feet deep and served to funnel the rain runoff from the neighboring

subdivisions which frequently would wash out yards on Rasberry Street. Although the ditch

encroached onto their property, neither O’Callaghan nor his first wife filed a complaint with

the City regarding its installation.

¶5.    In 1996, O’Callaghan and his second wife decided to improve the property by

enclosing the existing carport and creating an apartment living space. The carport–located

on the west end of the property, adjacent to the drainage ditch–was an open structure attached

to the main dwelling house, including a roof and a half-wall on the west side of the

foundation. It also housed the property’s laundry room in the back corner. O’Callaghan

enclosed the carport, adding front and back walls, windows, and a full bathroom. Although

he never had the foundation inspected prior to the renovation, O’Callaghan used a licensed

carpenter, along with other contractors, to complete the project.

¶6.    Roughly eighteen months after the apartment was finished, O’Callaghan noticed wall

cracks and roof leaks developing in the new apartment each time it rained. Knowing that

houses in the area frequently shift due to poor soil quality, O’Callaghan was familiar with

such issues: in fact, just prior to patching the apartment’s walls and roof, the main house

required comparable repairs. Additionally, in 1994 (one year before the apartment build-out),

O’Callaghan hired a local contractor to “re-level” the home in an effort to prevent similar

cracking and shifting in the future.

       2
       This range is used in depositions, briefs, and pleadings throughout the record to
describe the size of the new pipe. No specific dimensions are provided.

                                              3
¶7.    O’Callaghan initially patched any issues which occurred in the apartment, but the

problems quickly proved to be more than cosmetic. Eventually the home’s roof caved in and

O’Callaghan hired a professional carpenter to repair the damage. However, even that work

was nothing more than a temporary solution. By 2008, the carport-apartment had become

uninhabitable: the roof fully caved in, the walls began to separate, and hazardous amounts

of black mold formed.

¶8.    In 1996, after building the apartment and making several repairs to the home,

O’Callaghan noticed that the ditch Tupelo had created in 1992 was eroding–becoming wider

and deeper with each heavy rain. Convinced the erosion and the home damage were related,

O’Callaghan contacted city officials and requested they reconstruct the ditch to prevent

future issues.3 Between his initial contact with the city and late 2004, a variety of Tupelo

officials–including several councilmen, the city engineer, and two mayors–visited the

property to evaluate the damage and address O’Callaghan’s grievances. During visits to the

property in the early 2000s, the city refused to remedy the erosion issue, noting that, unlike

other ditches around the neighborhood, the O’Callaghan ditch was on private property.

Accordingly, since 1992, Tupelo has not completed any other projects on the property aside

from growth removal on the drain.

¶9.    Aggrieved, O’Callaghan filed suit in 2008–more than ten years after he first

recognized the ditch was causing damage to his home. Following a period of discovery,

Tupelo filed a motion for summary judgment based largely on a lack of evidence to support

       3
        Contact with the City of Tupelo was initiated sometime between 1996 and 1998. The
record includes conflicting time frames.

                                              4
the idea that the structural damage to the property was caused by the ditch. Because his

expert witness–an engineer–changed his opinion, noting that he did not think the damage to

the home was proximately caused by the drainage pipe or ditch, O’Callaghan voluntarily

dismissed his case without prejudice.

¶10.   Having experienced four additional years of rainfall and erosion, O’Callaghan hired

another engineer in 2012 to evaluate the ditch and the continuing damage to his home. The

engineer (the third to evaluate the issues since 2004) opined that the ditch is, in fact, the

cause of the damage to the home, and with each heavy rain, new damage occurs. The

O’Callaghans allege that, without the information from this engineer, they did not know nor

could they have known of the existence of an actionable claim against Tupelo.

¶11.   Relying on the engineer’s report, O’Callaghan and his wife filed the instant lawsuit.

Aside from new allegations that the resultant cracks, roof issues, and leaks created a scourge

of black mold in the home, exacerbating existing pulmonary issues for the couple, the

complaint largely avers the same claims as the 2008 suit. The O’Callaghans again seek relief

for property damage under the Takings Clause of the Mississippi Constitution, but with the

added claim of personal injuries resulting from the black mold.

¶12.   Tupelo again sought summary judgment, noting that damages for personal injuries are

not recoverable in a takings claim and that the lawsuit, in its entirety, is time-barred. The

trial court denied the motion, finding no existing Mississippi caselaw ruling on the nature of

damages available under the Takings Clause, and ruling that there exists a genuine issue of




                                              5
material fact as to when the O’Callaghans knew or should have known about the potential

claim or cause of action against Tupelo.

¶13.   As advised by the trial court, the City of Tupelo presents four issues on interlocutory

appeal:

       I.     What does the language “without limitation or qualification” in
              Article 3, Section 17 of the Mississippi Constitution mean? More
              specifically, does the language mean that takings claims are not
              subject to a limitations period?

       II.    If a takings claim is subject to a limitations period, under the facts
              of this case, does each heavy rain constitute a separate taking?
              Alternatively, under the facts of this case, has the cause of action
              continued unabated since 1992?

       III.   Under Article 3, Section 17 of the Mississippi Constitution, are
              damages for personal injuries recoverable?

       IV.    Is the Plaintiff’s lawsuit barred by the applicable limitations
              period?

¶14.   Because issues I and IV are closely aligned, we combine them into one issue and

address them first.

                               STANDARD OF REVIEW

¶15.   When evaluating a trial court’s grant or denial of summary judgment, this Court

applies a de novo standard of review. Crawford Logging, Inc. v. Estate of Irving, 41 So. 3d
687, 689 (Miss. 2010). Summary judgment is properly granted when “the pleadings,

depositions, answers to interrogatories and admissions on file . . . show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law.” M.R.C.P. (56)(c). The moving party bears the burden of proving that no



                                              6
genuine issue of material fact exists; though “[i]f there is doubt as to whether or not a fact

issue exists, it should be resolved in favor of the non-moving party.” Young v. Meacham,

999 So. 2d 368, 371 (Miss. 2008) (quoting Aetna Cas. & Sur. Co. v. Berry, 669 So. 2d 56,

70 (Miss. 1996)); see also Ratliff v. Ratliff, 500 So. 2d 981, 981 (Miss. 1986).

                                  LAW AND ANALYSIS

¶16.   The O’Callaghans argue that the law is clear: the Takings Clause under Article 3,

Section 17 of the Mississippi Constitution is to be interpreted “without limitation or

qualification,” making their claim immune from any statute of limitations imposed by the

Legislature. Further, their claim is continuing in nature, as each time a heavy rain falls, new

damage to their property occurs, creating an ongoing and repetitive taking. Finally, the harm

inflicted on the O’Callaghans extends to personal injuries in the form of respiratory issues

created by the growth of black mold. The O’Callaghans assert that this Court’s decision in

City of Vicksburg v. Herman, 72 Miss. 211, 16 So. 434 (1894), serves to cover all damages

in an action under the Takings Clause, filed at any time, regardless of character, and

including those for personal injuries.

¶17.   Tupelo disagrees, arguing that the court’s denial of summary judgment was erroneous

and that this Court should reverse the decision. Tupelo claims first that no damages are

available to a plaintiff in a Takings Clause action other than (1) compensation for the fair

market value of the property taken and (2) compensation for damage to the remaining

property. Additionally, they assert that the limitations period provided by Section 15-1-49

of the Mississippi Code bars this lawsuit. See Miss. Code Ann. § 15-1-49 (Rev. 2012).



                                              7
Alternatively, Tupelo argues that a prescriptive easement, which matured to the ten-year

requirement in 2002, also bars the O’Callaghans’ claims.

¶18.   Having denied Tupelo’s motion for summary judgment, the trial court determined that

the following issues should be addressed by this Court through interlocutory appeal, to guide

further proceedings in the instant action and future similar cases.

       I.     What does the language “without limitation or qualification” in
              Article 3, Section 17 of the Mississippi Constitution mean? More
              specifically, does the language mean that takings claims are not
              subject to a limitations period? Further, if they are subject to a
              limitations period, is the plaintiff’s lawsuit barred?

¶19.   In an effort to address effectively the parties’ arguments, this issue is approached in

three parts, beginning with the interpretation of the language quoted from this Court’s

decision in City of Vicksburg v. Herman as it relates to Article 3, Section 17 of the

Mississippi Constitution of 1890.4 This section provides that:

       Private property shall not be taken or damaged for public use, except on due
       compensation being first made to the owner or owners thereof, in a manner to
       be prescribed by law; and whenever an attempt is made to take private property
       for a use alleged to be public, the question whether the contemplated use be
       public shall be a judicial question, and, as such, determined without regard to
       legislative assertion that the use is public.




       4
        The trial court presented this issue with the erroneous implication that the phrase
“without limitation or qualification” is part of Article 3, Section 17. However, these were
words used in this Court’s interpretation of the provision in City of Vicksburg v. Herman,
72 Miss. 211, 16 So. 434 (1894).

                                              8
Miss. Const. art 3, § 17 (1890). To refute the City’s claim that Section 15-1-495 of the

Mississippi Code governs the limitations period for takings claims under the Mississippi

Constitution, the O’Callaghans cited City of Vicksburg v. Herman, in which this Court

interpreted the scope and application of Article 3, Section 17. Herman, 16 So. at 434-435.

In that 1894 decision, this Court interpreted the newly revised Constitutional provision,

concentrating on its first line, which provides that “private property shall not be taken or

damaged for public use, except on due compensation being first made to the owner or owners

thereof, in a manner to be prescribed by law.” Herman, 16 So. at 434 (emphasis in original).

This Court noted first that, while the majority of this section could be found in previous

editions of our state’s Constitution, the words “or damaged” were added in 1890 to inhibit

the conversion of private property to public use without due compensation, sufficiently

guarding the rights of the private person. Id. at 434, 435. The addition of these two words

expanded the protections afforded to property owners under the state’s Constitution by




       5
        (1) All actions for which no other period of limitation is prescribed shall be
       commenced within three (3) years next after the cause of such action accrued,
       and not after.

       (2) In actions for which no other period of limitation is prescribed and which
       involve latent injury or disease, the cause of action does not accrue until the
       plaintiff has discovered, or by reasonable diligence should have discovered,
       the injury.

       (3) The provisions of subsection (2) of this section shall apply to all pending
       and subsequently filed actions.

Miss. Code Ann. § 15-1-49 (Rev. 2012).


                                             9
ensuring compensation for any damage to the property resulting from “works for public use.”

Id.

¶20.   In interpreting the incorporation of this small (but important) phrase to Article 3,

Section 17, this Court explained that, prior to the 1890 revision, “merely consequential

injuries, resulting from the loss or impairment of some rights incident to the use or

enjoyment, [without] invasion to the property itself, were not covered by the constitutional

prohibition” against the taking of private property. Id. at 434. But after the 1890 revision,

a landowner became “secured in his property, and his use and enjoyment of his property. .

. entit[ling him] to due compensation for, not [just] the taking [. . .] of his property for public

use, but for all damages to his property that may result from works for public use.” Id. at 435

(emphasis added). Accordingly, this Court reasoned that the two “new words” included in

the 1890 version are,

       without limitation or qualification. They embrace within their inhibition all
       those attempting to convert private property to public use–artificial as well as
       natural persons, municipal and other corporations alike–and they cover all
       damages of whatever character . . . . [Before these words were included, the]
       citizen was already protected against the taking of his property for public use
       without due compensation first made, but there was no protection against
       injuries to the rights of the owners of private property less than the
       appropriation of the property itself. To have the words “or damage” in the new
       constitution, to cover cases already perfectly provided for in the old
       constitution, would have been utterly meaningless. The citizen must now be
       held . . . to be entitled to due compensation . . . for all damages to his property
       that may result from works for public use.

Id. at 435.

¶21.   In evaluating the Herman language as it applies to our Takings Clause, we find no

authority which defines the limitations period for takings claims or the types of damages for

                                                10
which a petitioner can recover. Accordingly, we hold today that the phrase “without

limitation or qualification” applies to the type of damage inflicted upon the property in

question, and not the remedy recoverable by the property owner. Further, we hold that the

use of the phrase neither prohibits nor permits the application of a limitations period to a

property owner’s claim under the Takings Clause.

       A.     This Court’s use of “without limitation or qualification” applies to the
              type of damage the property in question suffered, and not the remedy
              afforded to the property owner.

¶22.   The language and the holding in Herman indicate that this Court did not intend to

venture into the scope of limitations periods as they apply to the Takings Clause, but sought

to address firmly the reach of the protections afforded to property owners by Article 3,

Section 17. Referring to the inclusion of the words “or damages” to the Constitution, this

Court explained that, prior to the addition of the phrase to our Takings Clause, property

owners were protected only from the appropriation of their property for public use. With the

injection of these words, the protections afforded to property owners were expanded to

encompass “all damages to his property that may result from works for public use.”

Herman, 16 So. at 435. Now secured in the use and enjoyment of his property, the owner

no longer would bear the burden for property “taken or damaged,” as it was clear to the Court

and “plainly declared” by the Constitution that these losses should be paid for by the “whole

body of the corporation,” i.e., the state actor. Id. A thorough reading of the case and this

Court’s analysis clearly indicates that this Court intended property owners to have the

opportunity to recover for damage of any kind, whether negligently or intentionally inflicted



                                             11
on their property by state actors. Damage inflicted upon the property is not restricted: it is

“without limitation or qualification,” permitting due compensation for any damage incurred,

no matter the type or extent.

¶23.   By publishing the language in Herman, this Court intended nothing more than to

broaden the types of harm embodied by the state’s Takings Clause. “The words ‘or

damaged’ were inserted in the section of the Constitution . . . to protect the citizen in the use

and enjoyment of his property, and to guarantee, to him those damages which were not

embraced within the actual taking of the property.” Parker v. State Highway Comm’n, 173
Miss. 213, 162 So. 162, 163 (1935). This language, therefore, does not reflect the Court’s

decision regarding the application of a limitations period; rather, it provides that the actual

damages endured are “without limitation or qualification.”

       B.     The use of the phrase “without limitation or qualification” neither
              prohibits nor permits the application of a limitations period to a
              property owner’s claim under the Takings Clause.

¶24.   Through the several cases which define our Takings Clause and cite Herman, this

Court has advanced the rule that damage incurred by private property owners through the

taking of their property by state actors cannot be restricted in an effort to prevent recovery.

This prohibition, however, does not include references to time limitations for filing a claim.

Thus, the question of whether a statute of limitations prescribed by the Mississippi

Legislature–namely through Mississippi Code Section 15-1-49–applies to the protections

provided for by the state’s Takings Clause is one of first impression before this Court.




                                               12
¶25.   Tupelo argues that the Herman language does not prohibit the application of a

limitations period; rather, it asserts that a takings claim, like any other cause of action, is

subject to a limitations period and may become time-barred. Relying on this Court’s ruling

in Sturges v. Meridian, 95 Miss. 35, 48 So. 620, 621 (1909), Tupelo first argues that the

O’Callaghans’ claim is barred through the effect of a prescriptive easement on the strip of

land. In Sturges, this Court held that “private property may be obtained for public use by

adverse possession long enough to bar the owner’s claim for compensation.” Sturges, 95
Miss. 35, 48 So. at 621. Tupelo contends that this language serves as conclusive precedent

that, for more than a century, Mississippi has recognized that a takings claim may become

time-barred. Because this Court has ruled that adverse possession may suppress an owner’s

takings claim, Tupelo argues that the language “without limitation or qualification” is not

applicable to prohibit any time-bar, including that of Section 15-1-49.6 Tupelo claims that

the O’Callaghans’ action under the Takings Clause is, therefore, independently suppressed

by the three-year limitations period in Section 15-1-49 and the respective holdings in several

Mississippi Court of Appeals and Mississippi Supreme Court cases. See Jackson v. Carter,

23 So. 3d 502 (Miss. Ct. App. 2009); Sims v. Bear Creek Water Ass’n, 923 So. 2d 230

(Miss. Ct. App. 2005); Punzo v. Jackson County, 861 So. 2d 340 (Miss. 2003). With little



       6
         Tupelo follows this argument noting that, because the new pipe and ditch were
installed in 1992, and no formal complaints were filed until after the ten-year limitations
period for adverse possession had passed, it now has property rights to the ditch, and the
O’Callaghans, therefore, may not bring their claim. This argument fails, however, because
the O’Callaghans are not claiming injury under the Takings Clause for the appropriation of
land where the ditch is located, but for the damage caused to their home as the ditch has
eroded.

                                              13
binding precedent to argue on the issue, Tupelo relies heavily on the Mississippi Court of

Appeals decision in Sims v. Bear Creek Water Association, 923 So. 2d 230 (Miss. Ct. App.

2005). That case presents an analogous situation in which the plaintiff’s home incurred

damage as a result of a water-line break. The injury occurred over the course of several

years, throughout which the Simses filed multiple complaints with the Bear Creek Water

Association. Eventually, the Simses hired contractors to dig up and examine the water lines

on their property to identify the cause of their issues, though the Association continued to

deny liability for any soil moisture or structural shifting on the property. In June 1999, after

the Association discovered a break in the water main in front of the Simses’ home, the

property owners hired a civil engineer to advise them on needed repairs. This 1999 report

identified issues in the Simses’ home but indicated a possibility that the problem was not due

to the water-main failure. In 2001, however, the engineer supplied a second report,

identifying the water-main leak as the proximate cause of the structural damage. Armed with

this report, the Simses then filed their complaint against the Association.

¶26.   The Mississippi Court of Appeals found that Mississippi Code Section 15-1-49

applied to the Simses’ cause of action and directly barred their claims against the

Association, noting that, although the 1999 report did not saddle the Association with

liability, it indicated that at least some of the damage done to the property was due in part to

a leak in the water main. The Court of Appeals held that, “[a]fter reading [the engineer’s]

first report, the Simses should have been on notice that the Association was responsible for

the damages as of July 15, 1999.” Sims, 923 So. 2d at 233. The engineer’s first report made



                                              14
the correct date for the statute of limitations easily ascertainable, clearly indicating notice of

the injury more than three years prior to the claim’s filing date. Id.

¶27.   Tupelo contends that this holding7 confirms the application of a statute of limitations

to a claim under the Takings Clause, and furthermore, that the Court of Appeals previously

has ruled that a takings claim, like any other cause of action, may become time-barred.

Moreover, the City argues, whether this Court reviews the period of limitations from the

position that the ten-year, adverse-possession statute governs, or that of the three-year

limitations period promulgated by Section 15-1-49 controls, neither the 2008 lawsuit nor the

2013 lawsuit is within the applicable time frame. Therefore, Tupelo suggests that, because

the language “without qualification or limitation” does not prevent the application of

Mississippi Code Section 15-1-49 to claims asserted under Article 3, Section 17 of the

Mississippi Constitution, the O’Callaghans’ claims are untimely and summary judgment

should be granted.

¶28.   Conversely, the O’Callaghans propose that the plain meaning of the referenced

language from Herman establishes that Article 3, Section 17, is not subject to any statute of

limitations imposed by the Legislature. Quoting the language at issue, the O’Callaghans

argue that if the words of Article 3, Section 17, are “without limitation or qualification,” they

therefore cannot be subject to any statutes of limitation. To support their argument, the

O’Callaghans cite this Court’s holding in McLemore v. Mississippi Transportation

Commission, 992 So. 2d 1107 (Miss. 2008). Like the case before this Court, the plaintiff-

       7
       Tupelo also cites Punzo v. Jackson County, 861 So. 2d 340 (Miss. 2003), and
Jackson v. Carter, 23 So. 3d 502 (Miss. Ct. App. 2009), to support this argument.

                                               15
landowners in McLemore filed a complaint against a governmental entity–the Mississippi

Transportation Commission (MTC)–alleging a taking without due compensation resulting

from flooding caused by its negligent road construction. The MTC was granted summary

judgment based both on Mississippi Tort Claims Act (MTCA) immunity and expiration of

the applicable statute of limitation. This Court, however, overturned the lower court’s

decision on appeal. The O’Callaghans argue that this Court’s decision and its interpretation

of Article 3, Section 17, in McLemore are analogous to their case, highlighting dicta which

reasoned:

       [A]s Section 17 now exists it is quite clear that any effort on the part of the
       Legislature to shield the government or any arm thereof from payment of
       damages occasioned by it on the appropriation of land would be futile and of
       no effect. Before our Constitution was adopted, sections similar to the one here
       under consideration had been construed by the courts of other states as being
       self-executing. Section 17 of the Constitution is mandatory.

McLemore v. Mississippi Transp. Comm’n, 992 So. 2d 1107, 1111 (Miss. 2008), (citing

Parker v. State Highway Comm’n, 173 Miss. at 222-23, 162 So. 162 (Miss.1935)).

¶29.   While this language appears to indicate that this Court ruled that no creation of the

Legislature may serve to shield the government “or any arm thereof” from compensating

property owners for the appropriation or damage to their land, the McLemore opinion speaks

only to the application of the MTCA and is otherwise silent on the question of any statute of

limitations. This Court ruled that “the trial court erred in granting MTC’s motion for

summary judgment,” thus reversing and remanding the entire action to the trial court.

McLemore, 992 So. 2d at 1111. However, the opinion as issued references only the

application of the MTCA and its one-year statute of limitations: not limitations periods in

                                             16
general. Further, this Court reversed the trial court’s ruling because it found that the trial

court erroneously applied the MTCA–as a whole–to a cause of action which was not rooted

in tort: not that its limitations period was inapplicable independently. Moreover, this Court’s

use of the Parker language in that opinion affirms the argument that Article 3, Section 17,

is self-executing and is given effect without the aid of legislation; not that no statute of

limitations may apply. Stated differently: constitutional provisions like Article 3, Section 17,

are self-executing and cannot be precluded by the protections of an act, like the MTCA, a

creation of the Legislature. This Court has yet to rule on whether statutes like Mississippi

Code Section 15-1-49 may bar a petitioner’s claim against a state actor without violating the

Constitution.

¶30.   Upon finding that neither the MTCA and its one-year statute of limitations nor the

Notice of Claim provision under Mississippi Code Section 11-46-11(3)8 applied to the

       8

       (3)(a) All actions brought under this chapter shall be commenced within one
       (1) year next after the date of the tortious, wrongful or otherwise actionable
       conduct on which the liability phase of the action is based, and not after,
       except that filing a notice of claim within the required one-year period will toll
       the statute of limitations for ninety-five (95) days from the date the chief
       executive officer of the state entity or the chief executive officer or other
       statutorily designated official of a political subdivision receives the notice of
       claim.

       (b) No action whatsoever may be maintained by the claimant until the
       claimant receives a notice of denial of claim or the tolling period expires,
       whichever comes first, after which the claimant has an additional ninety (90)
       days to file suit; failure to file within the time allowed is an absolute bar to any
       further proceedings under this chapter.

       (c) All notices of denial of claim shall be served by governmental entities
       upon claimants by certified mail, return receipt requested, only.

                                               17
McLemores’ takings claim, this Court reversed and remanded the case–a ruling immaterial

to the O’Callaghans’ defense against the limitations period under Section 15-1-49.

McLemore, 992 So. 2d at 1112-13. Accordingly, McLemore is wholly inapplicable to the

O’Callaghans’ argument that a statute of limitations should not apply to their takings claim.

Weighing these arguments, we agree with Tupelo and find that the Herman language does

not prohibit the application of a limitations period. Herman, 72 Miss. 211, 16 So. at 435.

       C.     Is the plaintiffs’ lawsuit barred by the applicable limitations period?9

¶31.    While the applicable caselaw and Article 3, Section 17, fail to indicate whether a

statute of limitations can serve to bar a petitioner’s takings claim in Mississippi, we likewise

find no precedent that indicates a takings claim is immune from the reaches of our general

limitations period. There simply is no indication that a “takings clause-limitations period”



       (d)    (i) To determine the running of limitations periods under this
              chapter, service of any notice of claim or notice of denial of
              claim is effective upon delivery by the methods statutorily
              designated in this chapter.

              (ii) The limitations period provided in this section controls and
              shall be exclusive in all actions subject to and brought under the
              provisions of this chapter, notwithstanding the nature of the
              claim, the label or other characterization the claimant may use
              to describe it, or the provisions of any other statute of
              limitations that would otherwise govern the type of claim or
              legal theory if it were not subject to or brought under the
              provisions of this chapter.

Miss. Code Ann. § 11-46-11(3) (Rev. 2012).
       9
         This subsection serves as response to the question presented in both briefs and the
trial court’s order as Issue IV: “Was the law suit barred by the applicable limitations
period?”

                                              18
has been the subject of discussion before this Court or our Legislature: an occurrence which

we celebrate, as inverse condemnation cases traditionally represent an “area of the law [ . .

. ] chock full of . . . ‘obtuse decisional law that is only occasionally relieved by judicial

common sense, pragmatism and candor.’” H. Dixon Montague, Billy Coe Dyer,

Compensability of Nonphysical Impacts of Public Works: A Game of Chance, 34 Urb. Law.

171 (2002)). It is complicated, confusing, and often leads to incompatible results. Id.

Today, we seek to prevent the evolution of a “crazy-quit pattern” of law, creating one, clear

and uncomplicated rule to connect our Takings Clause with the already-established catchall

provision in Mississippi Code Section 15-1-49. Id.

¶32.   In multiple states across the country, whether specifically defined or grouped with

general code provisions, “[s]tatutes of limitation generally apply to inverse condemnation

claims even though they involve an issue of constitutional magnitude.” Wadsworth v. Dep’t

of Transp., 128 Idaho 439, 915 P.2d 1, 128 (1996) (referencing Idaho Const., art. 1, §14;

Idaho Code § 5-224.) Many states define the limitations period applicable to their Takings

Clauses specifically, but the application of a general limitations statute is not uncommon.10

Idaho has one such limitations statute which reads similarly to Mississippi’s. Under Idaho

Code Section 5-224, “[a]n action for relief not hereinbefore provided for must be commenced

       10
          See the Nebraska Supreme Court case Steuben v. City of Lincoln, 249 Neb. 270,
543 N.W.2d 161 (1996) (providing for a ten-year statute of limitations as applied to the
state’s Taking’s Clause); see also Pleasant View Util. Dist. v. Vradenburg, 545 S.W.2d 733
(Tenn. 1977) (Tennessee Supreme Court applied one-year statute of limitations to inverse-
condemnation, takings claims); City of Dallas v. VSC, LLC, 347 S.W.3d 231, 248 (Tex.
2011) (citing Waddy v. City of Houston, 834 S.W.2d 97, 102 (1992) (recognizing that an
inverse condemnation action for damage to property is governed by the two-year statute of
limitations)).

                                             19
within four (4) years after the cause of action shall have accrued.” The Supreme Court of

Idaho first applied this general provision to takings claims in the 1986 case of Intermountain

West, Inc. v. Boise City, where it held that, “[I]t is clear that appellant’s claim in inverse

condemnation is barred by the statute of limitations [under Section 5-224].” Intermountain

West, Inc. v. Boise City, 111 Idaho 878, 880, 728 P.2d 767, 769 (1986). Florida also applies

a general statute of limitations to its inverse-condemnation actions under Florida Statute

Section 95.11. The Florida statute serves as a detailed, yet broad, catchall provision,

providing that its Takings Clause claims are subject to a four-year statute of limitations. See

Sutton v. Monroe Cty., 34 So. 3d 22 (Fla. Dist. Ct. App. 2009) (applying Fla. Stat. § 95.11

and dismissing the appellant’s inverse-condemnation claim as barred by the four-year statute

of limitations).

¶33.   Furthermore, the United States Supreme Court has yet to support the argument that

no statute of limitations can bar a constitutional due-process right under the Fifth

Amendment Takings Clause. Wadsworth, 915 P.2d 1, 128 Idaho 439 at 442. However, the

Court’s position on the issue continues to evolve on a case-by-case basis. In United States

v. Dickinson, 331 U.S. 745, 749, 67 S. Ct. 1382, 1385, 91 L. Ed. 1789 (1947) (citing the

Tucker Act, 28 U.S.C.A. § 1346 (2013)), the Supreme Court addressed the question of

whether the six-year statute of limitations under the Tucker Act barred a claim for flooding

and erosion that resulted from a government-constructed dam. Ruling on a separate

procedural issue, the Court held that the landowner’s claim was not barred. However, the

opinion indicated a six-year statute of limitations applied to the landowner’s claim, though



                                              20
the statutory period had not run. Wadsworth 915 P.2d 1, 128 Idaho 439 at 442 (citing

Dickinson, 331 U.S. at 749).

¶34.   More recently, in a seven-member majority opinion, the Supreme Court ruled that the

statute of limitations as applied to takings claims is jurisdictional11 and cannot be waived by

parties to a case. John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 128 S. Ct.
750, 169 L. Ed. 2d 591 (2008). In doing so, the Court affirmed the federal circuit court’s

decision to dismiss the plaintiff’s claims for falling outside the time limit provided for by the

Tucker Act and, therefore, outside the jurisdiction of the circuit court. Id. at 137. Referring

to roughly five decades of caselaw, the Court determined that the doctrine of stare decisis

required it to apply the six-year bar and dismiss the plaintiff’s claim. Id. at 139. While not

mandating that the Tucker Act serve to bar all takings claims not filed within six years of

accrual, the Court’s holding in Sand does affirm that the Court permits the application of

statutes of limitation to jurisdictional actions under the Takings Clause. Id. at 135-136.

¶35.   Accordingly, because the language found in Herman neither provides for nor

prohibits the application of a statute of limitations to the Takings Clause, and no other

caselaw in our state’s history provides otherwise, we hold that the state’s three-year

limitations period found in Mississippi Code Section 15-1-49 applies to claims under the


       11
         “The Court has often read the time limits of these statutes as more absolute, say, as
requiring a court to decide a timeliness question despite a waiver, or as forbidding a court to
consider whether certain equitable considerations warrant extending a limitations period. .
. . As convenient shorthand, the Court has sometimes referred to the time limits in such
statutes as ‘jurisdictional.’ ” John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 133–34,
128 S. Ct. 750, 753, 169 L. Ed. 2d 591 (2008).



                                                 21
Article 3, Section 17, Takings Clause. Application of this time-bar will not violate or

“materially impair” the constitutional rights of the O’Callaghans or future claimants, but will

act as a safeguard to force parties to pursue their claims with reasonable diligence, giving

defendants the ability to defend themselves properly and thus ensure the legitimacy of trial-

court decisions in future actions.

¶36.   Consequently, the claims the O’Callaghans present in the instant case are barred by

the application of Section 15-1-49. The O’Callaghans argue that notice of their claim did not

accrue until an engineer confirmed that their injury was a result of the ditch erosion.

Therefore, they could not have filed an action against Tupelo any earlier, making accrual of

their action commence no earlier than their engineer’s most recent report.12 However, this

Court recently has ruled that the plain language of Section 15-1-49 “supports [the] argument

that the cause of action accrued upon discovery of the injury, not discovery of the injury and

its cause.” Angle v. Koppers, Inc., 42 So. 3d 1, 5 (Miss. 2010) (emphasis in original).

Today, we embrace consistency and strengthen the Court’s position to support a plain reading

of Section 15-1-49 and affirm the holding in Angle.

¶37.   Not unlike the case before us, the plaintiff in Angle suffered an injury and waited to

file suit until the cause of that injury was identified. Id. at 3. The plaintiff identified her

injury and only five years later discovered its cause and filed her claim. As a result of the

delay, her claim was submitted two years outside of the three-year limitations period.



       12
         The O’Callaghans cite convincing caselaw in Punzo v. Jackson County, 861 So.
2d 340 (Miss. 2003), though that holding is inapplicable to their claims as it proceeds under
Section 11-46-11, a different limitations statute with a different discovery rule.

                                              22
Looking to prior caselaw which had interpreted earlier versions of Section 15-1-49, this

Court determined that the “proper inquiry under the statute” was no longer the “discovery of

the causative relationship” between the action and the injury, “but the discovery of the

injury,” itself. Angle, 42 So. 3d at 6. “No provision of Section 15-1-49 provides that a

plaintiff must have knowledge of the cause of the injury before the cause of action accrues,

initiating the running of the statute of limitations.” Id. at 7. A cause of action concerning

a latent injury, therefore, accrues when the right to sue becomes vested: the date the injury

is discovered by the plaintiff. Id.

¶38.   For the O’Callaghans, the right to sue vested, at the earliest, between 1996 and 1998

when Pat O’Callaghan sought assistance from Tupelo officials to review and remedy the

damage to his home. It was at this point that he affirmatively recognized his walls were

pulling apart and his home was taking on water, regardless of the cause of those injuries.13

At the latest, the action ripened in 2008 when O’Callaghan filed his first formal claim against

Tupelo, acknowledging the injury and his right to sue.

¶39.   Application of Section 15-1-49 to the 2008 lawsuit renders the claims against Tupelo

stale as of 2011, when the three-year statute of limitations effectively barred further action.

While “discovery [of an injury or disease] is an issue of fact to be decided by a jury where

there is a genuine dispute,” Schiro v. American Tobacco Co., 611 So. 2d 962 (Miss.1992),

       13
         Moreover, because O’Callaghan requested that Tupelo officials visit his property
to assess the damage, it follows that he was aware the ditch and its erosion were the cause
of the loss of lateral support, subsequently creating the injury to his property. While
causation is not a part of the analysis under the statute, his recognition of the proximate
cause of the injury serves as further evidence that his claim need not be addressed by the
jury.

                                              23
“as with other putative fact questions, the question may be taken away from the jury if

reasonable minds could not differ as to the conclusion.” Stringer v. Trapp, 30 So. 3d 339,

342 (Miss. 2010) (citing Smith v. Sanders, 485 So. 2d 1051, 1053 (Miss. 1986)). Although

“[t]he discovery rule under 15-1-49(2) tolls the statute of limitations for (1) latent injuries or

(2) nonlatent injuries where the negligence that caused the injury is not known, . . . an

individual may not take shelter in the ‘discovery rule’ when reasonable minds could not

differ that the plaintiff possessed sufficient information to bring a claim.” Raddin v.

Manchester Educ. Found., Inc., 175 So. 3d 1243, 1249 (Miss. 2015) (citations omitted).

Here, reasonable minds hardly can dispute that O’Callaghan was on notice of the injury as

early as 2008, and because “[n]o provision of Section 15-1-49 provides that a plaintiff must

have knowledge of the cause of the injury before the cause of action accrues,” awareness of

the injury itself is enough to activate the notice period. Angle, 42 So. 3d at 7.

¶40.   Following the rule as outlined in Angle, the O’Callaghans’ lack of expert testimony

and their apparent confusion surrounding the cause of the damage to their home is of no

consequence to this Court’s ruling. We affirm the rule outlined by Angle and Section 15-1-

49, holding that “the cause of action accrued and the limitations period began to run ‘when

the plaintiff can reasonably be held to have knowledge of the injury,’ ” therefore barring the

plaintiffs’ claims as of 2011. Angle 42 So. 3d at 6 (quoting Owens-Illinois Inc. v. Edwards,

573 So. 2d 704, 709 (Miss. 1990)).

       II.     If a takings claim is subject to a limitations period, under the facts
               of this case, does each heavy rain constitute a separate taking?
               Alternatively, under the facts of this case, has the cause of action
               continued unabated since 1992?


                                               24
¶41.   Finding that claims under our Takings Clause are subject to the general statute of

limitations as outlined in Section 15-1-49, and that such claims accrue when property owners

take notice of the damage or appropriation, we also hold that physical takings under Article

3, Section 17, are not continuous in nature.14 State Dep’t of Health v. The Mill, 809 P.2d
434, 441 (Colo. 1991). The O’Callaghans argue that the Mississippi Constitution not only

compensates for original injuries incurred, but also those of a subsequent or repetitive nature.

They argue specifically that, with each heavy rain, the ditch adjacent to their property erodes,

the land’s lateral support is weakened, and new damage occurs to their home. They claim

that this repeated damage is compensable as a new taking each time it rains heavily, and that

the resulting multiple occurrences of damage serve as multiple takings.

¶42.   Alternatively, Tupelo argues that if a taking has occurred, only one taking occurred

overall: when the ditch was created and Tupelo assumed ownership of the land through its

prescriptive easement. It argues that, to constitute a new taking, the government must do

something affirmative to deprive the owner of his property. Tupelo quotes the language this

Court provided in Sturges v. City of Meridian, 95 Miss. 35, 48 So. 620, 621 (1909), and

supports its argument with the tongue-in-cheek revelation that, because the City does not

cause the rain to fall, that act of God cannot amount to a new taking.



       14
         “It is not contended that physical takings can be continuous. This position would be
inconsistent with the holdings of Monen v. State Dep’t of Highways, 33 Colo. App. 69, 71,
515 P.2d 1246, 1247 (1973) (the right to damages accrues at the time of the taking), and
Seven Lakes Reservoir Co. v. Majors, 69 Colo. 590, 598, 196 P. 334, 336 (1921) (statute of
limitations in inverse condemnation begins to run when the taking occurs)).” See State Dep’t
of Health v. The Mill, 809 P.2d 434, 441 (Colo. 1991). This Colorado Supreme Court
precedent is consistent with the recommendations set forth throughout this opinion.

                                              25
¶43.   That premise is thwarted, however, by the concise opinion in Sturges, the very case

Tupelo cites to support its argument. Similar to the case at hand, property owner Theodore

Sturges sued the City of Meridian under the state’s Taking Clause after “a substantial

increase in the volume of water made to flow through [a City-created ditch], by reason of

which the ditch was increased in size, so that the value of adjacent property was thereby

additionally impaired.” Sturges, 48 So. at 621. This Court ruled that “because the city had

secured by subscription the right to run a certain amount of water through a ditch of given

dimensions, it does not thereby secure the right to enlarge this ditch either by actual

excavation or through the medium of a largely increased flow of water.” Id. Citing a

previous holding from Mississippi Mills v. Smith, 69 Miss. 299, 11 So. 26 (1892), this Court

further held that “the right secured by prescription is limited by the character and extent of

that exercised during the period of prescription, and that for any increase causing material

injury an action can be brought.” Id. Under Mills and its progeny,15 the damage levied on

the O’Callaghans’ property outside of Tupelo’s prescriptive rights is compensable under

Article 3, Section 17.

¶44.   However, as it applies to this case, the prescriptive easement claimed by Tupelo is not

at issue and it is not even refuted. Because the O’Callaghans’ claims are rooted in the ditch-

erosion and the related damage done to their property, which they assert amount to a taking,

Tupelo’s arguments related to a prescriptive easement are without merit.



       15
        See Sturges v. City of Meridian, 95 Miss. 35, 48 So. 620 (1909), City of West Point v.
Womack,178 Miss. 808, 174 So. 241 (1937), and Pompey Lake Drainage Dist. v. McKinney Lake
Drainage Dist., 136 Miss. 168, 99 So. 387 (1924).

                                             26
¶45.   Both parties further discuss the continuing nature of the damage to the O’Callaghans’

home as a continuing tort claim, though in light of the holdings in Sturges and Mills, the

arguments presented are irrelevant to this Court’s ultimate decision.16 That being said, in

accordance with the rules set forth in cases from this Court and across the country, we find

that each heavy rain does not constitute a new taking or a continuing tort. The Supreme

Court of Colorado has held that “it is not contended that physical takings can be continuous.”

The Mill, 809 P.2d at 441. To decide otherwise would open a state’s court system to a host

of lawsuits unaffected by any statute of limitations while confusing an already difficult area

of the law. Additionally, that same court held that the right to damages accrues at the time

of the taking. Seven Lakes Reservoir Co. v. Majors, 69 Colo. 590, 595, 196 P. 334, 335-336

(Colo. 1921). Here, the taking by damage to the O’Callaghans’ property upon each heavy

rain began for the purposes of their takings claim when the property owners knew or

reasonably should have known that the damage to their home had occurred. Thus, when the

O’Callaghans first recognized the apartment’s structural failure, the taking for purposes of

their claim commenced, and the limitations period under Section 15-1-49 began to run. This

permits the O’Callaghans to “recover in an action all damages which have been sustained,

and all prospective damages to the end of time.” Seven Lakes, 69 Colo. at 595. However,

       16
          Claims made under the Takings Clause of the Mississippi Constitution are not tort
claims and therefore cannot amount to a continuing tort. Thus, because the O’Callaghans
do not present a tort claim, the continuing tort theory is inapplicable. Further, as Tupelo
states in its brief, a continuing tort is created by the continuance of tortious acts–not the
continuing acts of one, singular violation. Estate of Fredrick ex rel. Sykes v. Quorum
Health Res., Inc., 45 So. 3d 641, 643 (Miss. 2010). Moreover, the O’Callaghans assert that
their claim is not for a continuing tort, but for multiple damages incurred through multiple
takings. The continuing-tort theory is simply immaterial.

                                             27
after the lapse of three years from the “first visible and sensible appearance of the injury,”

their action is barred. Id.

                                       Claim Analysis

¶46.   Because the Takings Clause is unique in that it exclusively covers property damage,

recovery in a takings action is limited to the appropriation or damage incurred at the time of

notice, until the taking or damage ceases, or until just compensation is paid. This rule will

not serve to violate a property owner’s due-process rights to compensation; rather, citizens

will now be secure in their property without fear that their timely claims will go unheard,

while protecting defendants against false and/or stale claims. Future actions presented under

Article 3, Section 17: (1) shall be subject to Section 15-1-49; (2) shall be effective from the

time the property owner knew or reasonably should have known of the taking or damage, (3)

shall continue uninterrupted until the taking ceases or just compensation is paid; and (4) shall

concern only injuries related to the real property affected.

¶47.   If the property owner incurs separate, unrelated property damage or appropriation by

the same state actor, the trial court may determine whether the claims may be joined or if

another lawsuit should be filed. Moreover, if the property owner alleges additional damage

to his property, that damage will be included under the original complaint so long as the harm

suffered was “the predictable result of the government’s action,” and the description of the

damage incurred is pleaded sufficiently to include the extended damage. Ridge Line, Inc.

v. United States, 346 F.3d 1346, 1355 (Fed. Cir. 2003). This analysis coincides with the




                                              28
requirement that Section 15-1-49 apply to takings claims, streamlining the process in future

cases under the article.

¶48.   The second question of whether the O’Callaghans’ cause of action has continued

unabated since 1992 is not relevant to the resolution of this appeal and would serve only to

complicate our ruling. As it stands, the only dates imperative to the resolution of these issues

are those related to notice and filing of the case, not the date of actual harm. Thus, we do not

address the second prong of this issue.

       III.   Under Article 3, Section 17 of the Mississippi Constitution, are
              damages for personal injuries recoverable?

¶49.   While it is “for the jury to say what extent the damages proven are attributable to”

damage incurred by property owners under the Takings Clause, we find no evidence to

suggest that the intent of the language in Article 3, Section 17, expands to provide remedy

for personal injuries falling outside the scope of physical damage to an owner’s property.

Sturges, 95 Miss. 35, 48 So. 620, 621 (1909). This constitutional provision protecting

owners from damage or appropriation of their property, except upon due compensation, “was

intended to protect all interests in property and to prevent the state from taking the same

without due compensation to the owners.” Hemphill v. Miss. State Highway Comm’n, 245
Miss. 33, 145 So. 2d 455 (Miss. 1962) (emphasis added). It has long been held that, under

the constitutional provision that private property shall not be taken for public use except on

due compensation being first made to the owner, “what is due compensation is a judicial and

not a legislative question.” Miss. State Highway Comm’n v. Hillman, 189 Miss. 850, 198
So. 565 (1940) (citing Isom v. Mississippi Cent. R. Co., 36 Miss. 300, 315 (Miss. Err. &

                                              29
Ohio App. 1858)). Accordingly, this Court has held that, “[d]ue compensation for private property

which is taken for or damaged by public use has two components: value of property taken,

and damage, if any, to remainder. Trustees of Wade Baptist Church v. Miss. State Highway

Comm’n, 469 So. 2d 1241, 1244 (Miss. 1985) (citing Miss. State Highway Comm’n v.

McArn, 246 So. 2d 512, 514 (Miss.1971)).

¶50.   Nowhere in the history of this Court has the language of Article 3, Section 17, been

expanded to include damages for personal injuries following a taking of real property. This

Court has ruled previously that the Takings Clause, when pleaded as a chose in action to

recover for personal injuries, is not applicable, despite claims that personal injuries were

sustained due to the defendant’s actions. In Wells by Wells v. Panola County Board of

Education, Petitioner Wells was a student injured when hit by a school bus. He filed suit,

claiming, among other issues, that the state’s recovery cap found in its Accident Contingent

Fund Statute violated Article 3, Section 17, amounting to a taking of his private property

without due compensation. This Court held that the Takings Clause does not apply to a right

to sue for a common-law action, and that such an action may be quashed entirely either by

the court or through Legislative action. Wells by Wells v. Panola Cty. Bd. of Educ., 645 So.
2d 8831 (Miss. 1994)). While this Court previously has held that a creation of the

Legislature cannot serve to bar Constitutional claims (see McLemore, 992 So. 2d. at 1111),

it has not said the same for those based in the common law. In Wells, the distinction between

constitutional claims and tort claims was clearly defined:

       The legislature may abrogate common law causes of action, and alter or
       substitute remedies through statutory schemes. Moreover, it may be noted that

                                             30
        the legislature may bar recovery entirely, even where a remedy exists, through
        statutes of repose and statutes of limitations. None of these actions [has] been
        held to be a “taking” as that term has been interpreted by this Court.

Wells by Wells, 645 So. 2d at 895. Moreover, because “‘takings’ jurisprudence has

concerned the rights of property owners—typically real property owners—to be compensated

where the State’s action somehow diminishes the value of their property,” this Court has

never construed the Clause “to apply to a [common law] cause of action, or a right to sue .

. . .” Id. at 895.

¶51.    The Wells decision was further affirmed by the U.S. District Court for the Southern

District of Mississippi in Clemons v. U.S., 2013 WL 3943494 (S.D. Miss. June 13, 2013).

Here, the plaintiff argued that Mississippi’s limitation on noneconomic damages for medical

malpractice violated the Takings Clause of the Fifth Amendment in that it deprived her of

property without procedural due process. The court held that, “while creative,” her claims

failed as unpersuasive because, ultimately, “her claim does not concern real property.”

Clemons, 2013 WL 3943494, at *15 (citing Wells 645 So. 2d at 895). Applying the Wells

test, it is clear that, under Article 3, Section 17, damages are rendered for the appropriation

of or damage to real property. Any other injuries, personal or otherwise, must be pleaded

separately.

¶52.    We therefore find that personal-injury claims are rooted in the common law and may

not be recovered for under Article 3, Section 17. Accordingly, we hold that those personal

injury claims presented by the O’Callaghans are dismissed.

                                       CONCLUSION



                                              31
¶53.   We find that the Lee County Court erred in denying the City of Tupelo’s motion for

summary judgment and accordingly reverse the order, rendering judgment for the City. In

doing so, we hold that the limitations period under Mississippi Code Section 15-1-49 applies

to claims made under the Takings Clause of Article 3, Section 17, and that personal injuries

are not recoverable under the same. Additionally, we hold that a continuous and/or separate

taking does not occur with each heavy rain, but that the taking continues from the date the

claimant discovers the injury until remedy or just compensation is received. We therefore

reverse the Lee County Court’s denial of summary judgment and render judgment in favor

of the City of Tupelo, dismissing the plaintiffs’ complaint and this action.

¶54.   REVERSED AND RENDERED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., COLEMAN,
MAXWELL AND CHAMBERLIN, JJ., CONCUR. KITCHENS, J., DISSENTS WITH
SEPARATE WRITTEN OPINION JOINED BY KING, J.

       KITCHENS, JUSTICE, DISSENTING:

¶55.   Because a genuine issue of material fact exists regarding the point at which John and

Patsy O’Callaghan knew or should have known that the City of Tupelo’s drainage ditch had

damaged their property, I would affirm the County Court of Lee County’s denial of summary

judgment. Accordingly, I respectfully dissent.

¶56.   A “cause of action does not accrue until the plaintiff has discovered, or by reasonable

diligence should have discovered, the injury.” Miss. Code Ann. § 15-1-49(2) (Rev. 2012).

In Angle v. Koppers, this Court interpreted Section 15-1-49(2) to mean that a cause of action

accrues for statute of limitations purposes at the time the plaintiff discovers the injury alone,



                                               32
“not . . . the injury and its cause.” Angle v. Koppers, 42 So. 3d 1, 5 (Miss. 2010) (emphasis

in original). I dissented: “‘[t]he operative time for the running of the statute of limitations is

when the plaintiff can reasonably be held to have knowledge of the injury itself, the cause

of the injury, and the causative relationship between the injury and the conduct of the

defendant.’” Angle, 42 So. 3d at 9 (Kitchens, J., dissenting) (quoting Boyles v.

Schlumberger Tech. Corp., 832 So. 2d 503, 506 (Miss. 2002) (quoting Smith v. Sanders,

485 So. 2d 1051, 1052 (Miss. 1986))). I wrote that Angle’s “cause of action would not have

accrued until she knew the cause of her injuries, including the identity of who had caused

them,” and therefore summary judgment had been inappropriate. Angle, 42 So. 3d at 9-10

(Kitchens, J., dissenting).

¶57.   This case demonstrates the unworkability and the inherent unfairness of the standard

articulated in Angle v. Koppers. The majority states that “Here reasonable minds hardly can

dispute that O’Callaghan was on notice of the injury as early as 2008 . . . .” Maj. Op. ¶ 39.

But the O’Callaghans initially filed suit against the City of Tupelo in 200817 and voluntarily

dismissed that lawsuit because their expert witness, an engineer, informed them that the

damage had not been caused by Tupelo’s drainage ditch. Despite the advice of the engineer,

under the Angle standard, the O’Callaghans were on notice of the existence of property

damage and the statute of limitations clock was ticking, notwithstanding the O’Callaghans’

complete lack of knowledge of whom, if anyone, they might sue.




       17
        The decision of this Court in Angle, upon which the majority relies, handed down
on May 27, 2010, and rehearing was denied on August 19, 2010.

                                               33
¶58.   Absent expert testimony substantiating their claims that the cause of the damage to

their home had been the drainage ditch, the O’Callaghans could not have articulated a

cognizable takings claim: “‘a cause of action accrues, and the statute of limitations begins

to run when all the elements of a . . . cause of action . . . are present.’” Angle, 42 So. 3d at

9 (Kitchens, J., dissenting) (emphasis in original) (quoting Weathers v. Metro. Life Ins. Co.,

14 So. 3d 688, 692 (Miss. 2009) (quoting Caves v. Yarbrough, 991 So. 2d 142, 147 (Miss.

2008))).

¶59.   The Mississippi Constitution of 1890 provides that “[p]rivate property shall not be

taken or damaged for public use, except on due compensation being first made to the owner

or owners thereof . . . .” Miss. Const. art. 3, § 17. This Court held in 1894, four years after

the adoption of the then-new Constitution, that the addition of “or damaged” to Article 3,

Section 17, of the Constitution meant that “[t]he citizen must now be held, under this new

provision of our fundamental law, to be entitled to due compensation for, not the taking only

of his property, but for all damages to his property that may result from works for public

use.” City of Vicksburg v. Herman, 72 Miss. 211, 215, 16 So. 434, 435 (1894). So for the

O’Callaghans to have pled a cognizable claim, they would have had to allege not only that

their property had been damaged (the injury), but also that the City of Tupelo had damaged

it (the cause). Moreover, if they had made such allegations against Tupelo in the absence of

proof, they would have subjected themselves to sanctions under Mississippi Rule of Civil

Procedure 11 and/or the Litigation Accountability Act, Mississippi Code Section 11-55-1 to

11-55-15 (Rev. 2012). Angle did not contemplate the scenario presented here.



                                              34
¶60.   Fact questions remain with regard to whether the discovery rule operated to toll the

statute of limitations, and we consistently have held that such fact questions should be

resolved by the finder of fact: “the question of whether the suit is barred by the statute of

limitations is a question of fact for the jury; however, as with other putative fact questions,

the question may be taken away from the jury if reasonable minds could not differ as to the

conclusion.” Smith, 485 So. 2d at 1053. See also Ridgway Lane & Assocs., Inc. v. Watson,

189 So. 3d 626 (Miss. 2016); Lyas v. Forrest Gen. Hosp., 177 So. 3d 412 (Miss. 2015);

Holaday v. Moore, 169 So. 3d 847 (Miss. 2015); Crawford v. Custom Sign Co., 138 So. 3d
894 (Miss. 2014); Honeycutt v. Coleman, 120 So. 3d 358 (Miss. 2013).

¶61.   In the present case, because reasonable minds could differ regarding the point at

which the O’Callaghans knew or should have known that the City of Tupelo’s drainage ditch

caused their property damage, denial of summary judgment was proper.

       KING, J., JOINS THIS OPINION.




                                              35